DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 2021 has been entered.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-28 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodwin (U.S. 5,564,586).  Goodwin teaches a hollow-molded container lid (col. 2 lines 64-65) comprising a single wall section 12, a double wall section 10, 11 (figure 5) comprising a top layer 10, and a bottom layer 11, the bottom layer being substantially opposite the top layer (figure 5), and a void (as shown in figure 5 defined by 10, 11, 13, 29) separating the top layer and the bottom layer, one or more solid molded tacks connected to the top layer and the bottom layer (shown in figure 5 between lead lines 29 and D), and one or more tubular hinges D comprising one or more hinge knuckles C (figures 3, 4 and 6), and one or more protrusions 28 connecting one or more hinge knuckles (figure 6), connected to the container lid.

Regarding claim 26, the one or more protrusions are solid molded (figure 5; solid because there is no void between).  Claim 26 is a product claim and the patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 27, the one or more protrusions comprise one or more wave-shaped sections (the wave shape is formed by elements 28 and 26).

Regarding claim 28, two container lids are made simultaneously by a hollow-molding process. Two lids are shown in figure 7.  Claim 28 is a product claim and the patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 30, the two container lids are connected at a peripheral rim.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (U.S. 5,564,586) in view of Wysocki (U.S. 6,050,442). Goodwin discloses the claimed invention except for the peripheral rim with a lip.  Wysocki teaches that it is known to construct a lid with peripheral rim with a lip (see element 48 in figure 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the lid of Goodwin with a peripheral rim with a lip, as taught by Wysocki, in order to improve the seal between the container and lid so that smell from the contents can be contained. 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (U.S. 5,564,586) in view of Hwang (U.S. 6,036,049). Goodwin discloses the claimed invention except for the two container lids being connected at a peripheral rim.  Hwang teaches that it is known to provide a container wherein two container lids are connected at a peripheral rim (see figures 1 and 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide . 

Conclusion
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.